Deemer, J.
(dissenting) — Although concurring in the finding of fraud, I cannot agree to the conclusion of the majority that plaintiff is not entitled to relief. As a judgment creditor, plaintiff had the right to ignore the fraudulent conveyances, to levy upon and sell the land non-homestead in character, secure a deed thereto, and then bring action for possession, to set aside the fraudulent conveyances, and to quiet his title as against all the defendants, or to proceed in equity by''creditors’ bill to remove the cloud, set aside the fraudulent conveyances, and to sell the land under either general or special execution. He chose the latter course, and, notwithstanding a finding that the conveyances were actually fraudulent, and made with intent to hinder, delay and defraud creditors, plaintiff is defeated because certain witnesses have testified that, taking out the homestead, nothing of value remained; and plaintiff should not be allowed to harass the fraudulent actors in these transactions.
Personally, I do not think that these parties, who are confessedly guilty of actual and deliberate fraud, are entitled to much consideration at the hands of any court; nor' do I believe that either law or equity will lend them any assistance. These conveyances, being fraudulent in character, were as if never made. If defendants Hite still owned the land, and there had never been any conveyances to defraud creditors, no one would hold, I think, that plaintiff, a judgment creditor, could not have levied upon and sold the land, or defendant C. G-. Hite’s interest therein, and neither he nor the other encumbrancers could have been heard to say that the property had no value. That was a matter in which plaintiff had the right to take his chances. If he were willing to chance it, neither the judgment debtor nor any of his creditors could suffer, and, if there was anything of value in the property, plaintiff had the right to subject it to the payment of his *675judgment, and in so doing had the unquestioned right to speculate on the future. This being true, does it lie in the mouth of the defendants, who entered into an arrangement to defraud plaintiff, to say that plaintiff was not in fact defrauded, because there was nothing of value in the land? I think not. To permit plaintiff to set aside these fraudulent conveyances and to sell the land subject to the encumbrances would harm no one. As it is, the fraudulent grantees may at least hold possession of the land, and enjoy the rents and profits so long as the encumbrancers see fit to permit them to do so,- and this right would continue for at least one year from the time they sold the land; for the defendants, or some of them, would have that long a time in which to retain possession and to redeem. Moreover, we have expressly held that the equity of redemption in land, or the right to possession until the equity of redemption is cut off by proper proceedings, is subject to levy and sale. Barnes v. Cavanagh, 53 Iowa 27; Sheehy v. Scott, 128 Iowa 551; Thomassen v. De Goey, 133 Iowa 278; Crosby v. Elkader Lodge No. 72, 16 Iowa 399; Curtis v. Millard & Co., 14 Iowa 128; Kendig v. McCall, 133 Iowa 180.
None of the- encumbrancers of the land have taken any action to foreclose or cut off the equity of redemption, and the fraudulent grantors, or .their grantees, are in the undisputed possession of the land, and enjoying its rents and profits. This they have a right to do, until their equities are fully cut off by proper proceedings against them. These may be indefinitely deferred, and yet it is said there is nothing in the land which plaintiff may sell. I cannot see the logic of this position in view of our previous holdings regarding the right to sell an equity of .redemption. That it is worth something, and that plaintiff’has the right to subject it to his judgment, I have no doubt.
The textbooks, and what I regard as the weight of authority, are with me on these propositions. See Wait on Fraudulent Conveyances (2d Ed.), Sec, 31; Bump, Fraudulent Con*676veyances (4th Ed.), Sec. 215; Sims v. Gaines, 64 Ala. 395; Fassit v. Phillips, 4 Wharf. (Pa.) 399; Mittleburg v. Harrison (Mo.), 3 S. W. 203.
The fact that a fraudulent conveyance has been made of this equity of redemption in no manner changes the rule. I do not relish the idea that parties guilty of actual fraud, or of an intent to defraud, may still hold possession of land, take its rents and profits, and say to a judgment creditor whom they intended to defraud:
‘ ‘ True we did all these things, still have possession of the land and the enjoyment thereof, yet, as the land is already encumbered for all it is worth, you whom we intended to defraud have no right to disturb or harass us.”
In my judgment it was for plaintiff to say whether he cared to go ahead and take his chances on getting something out of the land. He unquestionably had the right to speculate upon a rise in value or upon any other adventitious fact or circumstance.
I would reverse the judgment.